Allowable Subject Matter

2.	Claims 2-8, and 17 are allowed. Claims 2-8, and 17 have been amended. Claims 9-16 have been cancelled.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art issued Patent No.: US 9,317087 B2 to Ramaraju et al (hereafter referenced as Ramaraju), in view of Patent No.: US 7,290151 B2 to Wuidart, in further view of Pub.No.: US 2005/0002523 A1 to Sonnekalb fails to teach or suggest “the PMOS stack comprises a first PMOS switch having an input A and a second PMOS switch having an input B, wherein both the first and the second PMOS switches have sources to a voltage source and drains that serve as a source to a third PMOS switch, and wherein the third PMOS switch also receives an input KEYO and has a drain that connects to an output  OUT of the logical gate ;the NMOS stack comprises a first NMOS switch having the input A and a second NMOS switch having the input B, wherein both the first and the second NMOS switches have sources to ground and drains that serve as a source to a third NMOS switch, and wherein the third NMOS switch also receives the input KEY0 and has a drain that connects to the output OUT of the logical gate.”
Ramaraju in view of Wuidart, in further view of Sonnekalb simply offers a logic circuit for performing a desired logic function in which the logic gates and/or transistors are provided in the logic circuit which additionally comprise integrated key transistors, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433